IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES PLAINTIFF
V. CASE NO. 5:19-CR-50094-001
FREDERICK HERROD DEFENDANT

OPINION AND ORDER

Before the Court are Defendant Frederick Herrod’s Motion for Writ of Error Coram
Nobis (Doc. 64) and Motion to Dismiss (Doc. 65). Both Motions are DENIED.

Mr. Herrod’s first Motion invokes the writ of coram nobis. The “error” Mr. Herrod
appears to allege as the basis for the writ is this Court’s lack of jurisdiction over him
because this Court is a foreign state and Mr. Herrod enjoys sovereign immunity under the
11th Amendment. Mr. Herrod’s second Motion renews his assertion that this Court does
not have jurisdiction over him and states that he does not consent to be sentenced by this
Court and must be released and all charges be dismissed. The Eighth Circuit has
established that such jurisdictional arguments can be “reject[ed] as meritless.” United
States v. Hardin, 489 F. App’x 984, 986 (8th Cir. 2012) (per curiam); see also United
States v. Hart, 701 F.2d 749, 750 (8th Cir. 1983) (per curiam) (rejecting as “frivolous” an
appeal based on the assertion that the district court lacked jurisdiction “over a sovereign
citizen”). The Court finds that, pursuant to 18 U.S.C. §§ 3231 & 3232, it has jurisdiction
over Mr. Herrod’s violation of the federal criminal laws of which he is convicted in this

case and both motions (Docs. 64 & 65) are therefore DENIED.

 

 

IT 1S SO ORDERED this 21st day of February, 2020. Lf
“TIMOTHY L. BROOKS

/ UNITEDISFATES DISTRICT JUDGE
